Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 1, 2021. Claims 21, 22, 24-37 are pending. Claims 25-33 are withdrawn. Claims 21, 22, 24 and 34-37 are currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Maintained) Claims 21, 22, 24, 34 and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (Science Translational Medicine,  29 Jan 2014; Vol. 6, Issue 221, pp. 221ra13) in view of Di Bonito et al. (Viruses 2015, 7, 1079-1099, submitted in IDS filed on April 09, 2019).
(Previous Rejection – Maintained) Claims 35 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (Science Translational Medicine, 29 Jan 2014; Vol. 6, Issue 221, pp. 221ra13) in view of Di Bonito et al. (Viruses 2015, 7, 1079-1099, submitted in IDS filed on April 09, 2019), as applied above, further in view of Bolhassani et al. (Human Vaccines, 2009, 5:10, 671-689).

Response to Applicant’s Arguments
Applicant’s arguments filed on July 1, 2021 have been fully considered and addressed as follows:
To the 103 rejection of claims 21, 22, 24, 34 and 37 over Maldonado in view of Di Bonito, Applicant argues that (i) there is no evidence that muscle cells can produce immunogenic exosomes or exosome-like nanovesicles, (ii) impermissible hindsight, (iii) no motivation to combine, and (iv) combination frustrates purpose.
Regarding argument (i), Applicant argues that the invention exploits the unexpected finding that, when expressed in muscle cells, mutant Nef incorporates into endogenous extracellular vesicles at very high levels. Applicant argues that, therefore, by fusing the chosen antigen to mutant Nef, the present invention can be used to induce the production of endogenous extracellular vesicles containing high levels of an immunogenic antigen in a subject. Applicant argues that endogenous production of 
Applicant further argues that the Maldonado technology does not produce a robust immunization effect by administration of the pNGVL4a-sig/E7(detox)/HSP70 plasmid DNA construct alone, but requires two priming doses and the vaccinia boost in order to achieve even a moderate CTL response. Applicant argues that, in contrast to the “low frequency and magnitude” immune effect reported by Maldonado, the present invention surprisingly elicited an “E7-specific CD8+ T cell activation strong enough to be clearly detected without the in vitro stimulation/expansion of splenocytes”, without the vaccinia boost. Applicant refers to a related art (Krohn et al. 2005) which teaches that intramuscular injection is a poor method for delivery of DNA vectors and induces only a poor immune response. Applicant argues that there is nothing in Maldonado that suggests that an improved method for initiating a cytotoxic T lymphocyte response to a chosen antigen can be achieved by intramuscular injection of a DNA vector comprising a nefmut fusion described in Di Bonito without the in vitro isolated exosome.

First, it is well known in the art that HIV produces exosomes in a range of cells in vivo during infection, and that the nef-containing exosomes play an important role in HIV pathogenesis. See e.g. Madison et al. (Viruses 2015, 7, 4093-4118). Madison teaches that HIV-1 infection or transduction of cells with the HIV-1 accessory protein, Nef, increases the cellular release of exosomes, that Nef interacts with intracellular vesicular sorting and trafficking pathways and directs MHC-I and CD4 to MVBs for lysosomal degradation of MHC-I and CD4, and that Nef is sequestered within exosomes released from cells in vitro and within blood plasma-derived exosomes from HIV-1 seropositive individuals. See e.g. page 4097, para 2. Secondly, vaccination strategy by administering vectors (plasmids or viral vectors) expressing a target immunogen are also well known in the art as an alternative to the strategy of directly administering the immunogen to the subject, as taught in Maldonado. Here in the current rejection, Di Bonito teaches that isolated exosomes comprising the nefmut fused with an antigen can be administered directly to a vaccination subject. One of ordinary skill in the art would have readily expected that such immunogen can also be administered via a vector for expression in vivo. 
As to Applicant’s arguments about muscle cell expression and muscle administration of DNA vectors, since it is known in the art that muscle cells are shown to express immunogens after being introduced with an expression vector (see e.g. Maldonado), that nef-containing exosomes can be produced both in vivo and in vitro by a range of cells, and that a fusion protein comprising the nef mutant and a target antigen, as claimed, can be expressed in transfected cells and form exosomes, one of 
 Moreover, the claims do not require muscle administration, nor are they limited in plasmid vectors. Therefore, Applicant’s argument that the muscle administration of the plasmid vector produces poor CTL responses is also not persuasive since Maldonado also teaches administration of a vaccinia virus vector which is also encompassed by the claims. 
As to Applicant’s arguments about unexpected results, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). 

Regarding argument (ii), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rationale of the current rejection is based on combining prior art elements according to known methods to yield the predictable results of administering a vector 
Regarding argument (iii), Applicant argues that Maldonado does not contain any description in relation to formation of endogenous extracellular vesicles with high antigen content (instead it relates to HSP70-Ag fusion protein produced by cells as soluble antigen and targeted to DC due to HSP70), and that, according to Di Bonito, Nefmut is used to insert antigens into exosomes. Applicant argues that it is clear that the use of the nefmut protein would not be combined with the injected DNA vaccine of Maldonado that encodes for HSP70-Ag, since the engineered targeting protein (HSP70-Ag) would be expressed within the exosome and therefore be unexposed and ineffective to target DC cells.
Applicant’s arguments are not persuasive. Vector-based vaccines (including plasmid-based and viral vector-based vaccines) which encode immunogens that can be expressed in cells in vivo are known alternatives to vaccines containing isolated immunogens that are produced prior to administration to subjects. Vector-based vaccines can be directly administered to a host subject without the need of expression and isolation of the immunogens for “conventional vaccines” containing isolated immunogens. This unique feature can be a motivation for combining teachings of Maldonado and Di Bonito to arrive at the claimed invention. Therefore, one of skill in the art would have been motivated to substitute the fusion protein HSP70-Ag of Maldonado with the fusion protein Nefmut-Ag of De Bonito, not because the two fusion proteins 
Regarding argument (iv), Applicant argues that combination of the nefmut antigen fusion protein discussed in Di Bonito with the transfection of a vector expressing an antigen fusion protein into mammalian host cells of Maldonado would require disregarding the very “innovative strategy” which is foundational to the Di Bonito technology, which relies on the production of exosomes (released by all cell types), as taught in Di Bonito.
Applicant’s arguments are not persuasive. The Di Bonito technology is about a vaccine based on a Nefmut-Ag fusion protein presented in the form of exosome. Since it is known in the art that exosomes are produced in a wide range of cell types both in vitro and in vivo, one of skill in the art would have readily assumed that Nefmut-Ag fusion protein presented in the form of exosome can also be produced in vivo from a transfected vector expressing the same nefmut-Ag fusion protein. 

To the 103 rejection of claims 35-36 over Maldonado, in view of Di Bonito and further in view of Bolhassani, Applicant argues that Bolhassani does not provide what is missing from Maldonado and Di Bonito.
Applicant’s argument is not persuasive for the same reasons as presented above.        

Conclusion
No claims are allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648